IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-275-CR



MICHAEL NORWOOD,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0924592, HONORABLE JON N. WISSER, JUDGE PRESIDING

 



PER CURIAM

	This is an appeal from a conviction for aggravated robbery.  Punishment was
assessed at confinement for six (6) years.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed On Appellant's Motion
Filed:   June 30, 1993
[Do Not Publish]